                                   Case 1:21-cv-07017-JSR Document 1-1 Filed 08/19/21 Page 1 of 4

                                                         Exhibit A to the Complaint
Location: New York, NY                                                                             IP Address: 71.105.212.147
Total Works Infringed: 32                                                                          ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                            07-26-     Blacked       11-16-2020    11-30-2020   PA0002266360
           E5DF37D5C860370BE63F9ADF29F983225E29522C                              2021       Raw
           File Hash:                                                            23:53:52
           B23E448A9D88494517CE0A2C159F8BE98332800187C6823A8F0866D1C83E5CC9
 2         Info Hash:                                                            06-16-     Blacked       05-02-2020    05-19-2020   PA0002241471
           1A68CEFD839B4A5FA014E644010905E3E4BAED62                              2020
           File Hash:                                                            05:02:13
           7CDA00D746D072CCE1C0D3344AD569A602F6BEC79989A46C3BD5B855AEA3089F
 3         Info Hash:                                                            03-15-     Blacked       12-11-2019    01-03-2020   PA0002219628
           3EFE1972448E3CEE7089031141791E80FEE4781A                              2020
           File Hash:                                                            05:40:47
           9F6523E45B05993AEB8924EA5291A69C7E5DD3314526A39BE5C7444F0CE744CB
 4         Info Hash:                                                            03-15-     Blacked       01-20-2020    02-04-2020   PA0002225586
           4E94ED79494685938C1A0B5F42BCD1C30F137C0D                              2020
           File Hash:                                                            05:31:27
           4A44419A681C9E6241CCB8B2699BED33A47675D5848ED22EE581BD39525AD13C
 5         Info Hash:                                                            03-15-     Blacked       02-21-2020    03-18-2020   PA0002241534
           3D28EDE594037E007579CEB7E3390ED7172D9EE4                              2020       Raw
           File Hash:                                                            05:28:45
           CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
 6         Info Hash:                                                            03-15-     Blacked       01-10-2020    02-04-2020   PA0002225582
           8340DF7A3A5C43A154B8A190F8EB6010786137E1                              2020
           File Hash:                                                            05:28:26
           D43189B0C9E38B7CAC6D1348B018E82246553D9F71EC7532F1A1C1F5FB5A6A10
 7         Info Hash:                                                            03-15-     Blacked       01-12-2020    02-04-2020   PA0002225587
           966AF5D11568D7D5896168F66E882245BA8A5F07                              2020       Raw
           File Hash:                                                            05:26:10
           13ABD2A124FF486B57001E7FB865A719FBB18B92F74EF38F6CD5ECA9744EBBE2
 8         Info Hash:                                                            03-15-     Blacked       03-12-2020    04-17-2020   PA0002246106
           DC53AF64053259AA3D2FBCCED0FE5E6222AC1747                              2020       Raw
           File Hash:                                                            05:25:08
           2C6DA994AAAC525B97D39AFE75376C6EC324B2C7284B26A8BAF44AC82C79B800
                               Case 1:21-cv-07017-JSR Document 1-1 Filed 08/19/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         03-15-     Blacked   02-14-2020   03-18-2020   PA0002241448
       45BD7EB6EC3A335403A10A66A52919DBE8FD0208                           2020
       File Hash:                                                         05:22:47
       47593DA825F7E009DDDAFC9CE9441BCF2700161C4B34D88DAB2AD0E59273C81B
10     Info Hash:                                                         12-07-     Blacked   10-04-2019   10-21-2019   PA0002207780
       119DC446BEBFEDD1A5069582FD23FE358C78F4F9                           2019       Raw
       File Hash:                                                         10:46:58
       6555638278B9C75C49758E027A7AC0526022AC6D42C649E714356018AE21AA08
11     Info Hash:                                                         12-07-     Blacked   11-06-2019   11-15-2019   PA0002211857
       9CED871B3751A3B538A20DB265EBDFF8329EDC22                           2019
       File Hash:                                                         09:25:52
       AAC8C4DFCD4077BE87A12502F7541B94C7A9D0028BEA14D483ADE7D0E3C7A272
12     Info Hash:                                                         12-07-     Blacked   11-11-2019   11-27-2019   PA0002213994
       0075912858F26F4B9B02968E5B9913617E3F3830                           2019
       File Hash:                                                         09:00:44
       D19DE7E11241A54E88C807833D4C62AB0E74BF1D7C22D6D23A6E3AFBBFB0412C
13     Info Hash:                                                         12-07-     Blacked   08-10-2019   09-11-2019   PA0002199990
       AE22AB5504C05C2B883232F07799C9925A3CBA59                           2019       Raw
       File Hash:                                                         08:53:56
       81025B6CA1036C3CDECC5B8F12BD52D9D5EE761693724E29890943CE4E12382B
14     Info Hash:                                                         12-07-     Blacked   11-21-2019   12-09-2019   PA0002216266
       CD8618EED714855D34A7C9855FF48459EEFC19E9                           2019
       File Hash:                                                         08:53:01
       EB08A4BA3B4CB230C755314B682EDBF4E44BD95A8CFA29CA36280E9AD153B27A
15     Info Hash:                                                         12-07-     Blacked   10-14-2019   11-05-2019   PA0002210289
       AC8383EA12C6AE92C4E7A88F9693A44094526D7C                           2019       Raw
       File Hash:                                                         08:49:59
       7A5A143A8C69EB2B6D1920689502D81CE571E19ACB335900E72DE6F26F6E492D
16     Info Hash:                                                         12-07-     Blacked   09-09-2019   10-01-2019   PA0002217358
       EC432D8D71F5AB0CE83147F50B0873710BD1EC03                           2019       Raw
       File Hash:                                                         08:44:23
       D8B650B961312931C2DB40CEFBC8476D837B1DB948A7F9FDC5AD63147B42E960
17     Info Hash:                                                         12-07-     Blacked   09-19-2019   09-25-2019   PA0002203162
       34FDB74CF0D5A9ED24C4C0A7632D7C5C0DD4A10B                           2019       Raw
       File Hash:                                                         08:41:23
       687957B63794780230326924D082C1F054B0ED0FA70D4891292F96B9B488985D
                               Case 1:21-cv-07017-JSR Document 1-1 Filed 08/19/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         12-07-     Blacked   11-25-2019   12-09-2019   PA0002216263
       609925695807CF8D58C61A83C0667EBFACA3059B                           2019       Raw
       File Hash:                                                         08:41:06
       AA82A2D655EFAE26069B693C159D006EA3D308A84159E1F920E2BB80F6B5A1B8
19     Info Hash:                                                         12-07-     Blacked   10-29-2019   11-15-2019   PA0002211918
       C3D72FCFAFB0CFE653D94833E141952989C54EF0                           2019       Raw
       File Hash:                                                         08:40:33
       C5E9E52AF063FF4C3D1ACC010C7AFEDD9C2DA2FDDE2AD22AD63E9D5E06EE563F
20     Info Hash:                                                         12-07-     Blacked   11-25-2019   12-09-2019   PA0002216262
       E9DB8BE26B56BFF69AC9279777644AE132988A8F                           2019
       File Hash:                                                         08:32:43
       F83F1606590AC7256D37203AA4280E8892E6D55FE39E51AEFFF1693785E7D656
21     Info Hash:                                                         12-07-     Blacked   11-18-2019   12-09-2019   PA0002216261
       28D3A9EC7C6D3A6CA0C764EF6A4C9B3E0430CB8E                           2019       Raw
       File Hash:                                                         08:32:02
       1417D1E60436334A79D2822C80AED298E3266BFDD20924CF09A99BC161454E14
22     Info Hash:                                                         09-07-     Blacked   09-04-2019   09-13-2019   PA0002200700
       FBBFEBB1C68DF7C5B90CCA1A5638DF9C4C6BFC7A                           2019       Raw
       File Hash:                                                         05:24:07
       43782B257EF4AE91D30B598250B878F3E857AD38F052A179CAC0C40903C101C2
23     Info Hash:                                                         09-07-     Blacked   08-25-2019   09-11-2019   PA0002199991
       973A870D555049DC68BB9A3D667902BFC69FBD3D                           2019       Raw
       File Hash:                                                         05:22:06
       F291E9A5D2284337B5F9CE58EF735849D834C5ACF9618C0F86C2564FA7B7F1B2
24     Info Hash:                                                         07-02-     Blacked   05-15-2019   07-05-2019   PA0002206387
       8353F4631A78E6DC2342C97336E4C914EF5A5F4C                           2019
       File Hash:                                                         03:40:13
       E27F294BF15EE2AAA116EB4AD31699884120D036323B9960A2D3909627A48462
25     Info Hash:                                                         07-02-     Blacked   06-04-2019   07-17-2019   PA0002188309
       E6683078F639AE7A581BCADF96A49BC808143689                           2019
       File Hash:                                                         03:40:12
       38205F001C261D5FD79FC2A35134BB96F8E549E9C410643AF6D25CD576A53DA6
26     Info Hash:                                                         07-02-     Blacked   06-06-2019   08-02-2019   PA0002192288
       FE27534F0A43907D070795DDF984F707E0FEDCF1                           2019       Raw
       File Hash:                                                         03:39:36
       2E2112D600A76F0B030C381DB306667268C759E220CEE041A5B523D6CB631DAA
                               Case 1:21-cv-07017-JSR Document 1-1 Filed 08/19/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         07-02-     Blacked   06-24-2019   07-17-2019   PA0002188313
       022342FC7077A111F1422A99C31FD89D147FE619                           2019
       File Hash:                                                         03:29:47
       1AFD0B4BF515C6F0E73E86CEACA1A7A84E69C12C46E5AC156B2E2B57EA5F44DC
28     Info Hash:                                                         05-25-     Blacked   04-22-2019   06-03-2019   PA0002178771
       5646357C2C33F1322815940754A792D16F4A3E8C                           2019       Raw
       File Hash:                                                         06:10:59
       9A2D3DCA78F008830A95D42CD808A5A9E68C587C4EF051BC01399A1D36DAA442
29     Info Hash:                                                         05-25-     Blacked   05-07-2019   06-03-2019   PA0002178775
       C67CEBFB35714146396FF2583118CA8B68E56015                           2019       Raw
       File Hash:                                                         06:02:32
       2B9B1E7F75B41C45027EDEB3C7268744639EBD4C999FB02C03B05564DBCCF186
30     Info Hash:                                                         05-25-     Blacked   04-15-2019   05-11-2019   PA0002173886
       E39547E0E5CD17BF41AD4FD5134CBBAA9EBCDAFF                           2019
       File Hash:                                                         06:01:51
       C39179CF7BCDC0DE34348557BD438568B7595E3363A8200B4CA22D66151D7633
31     Info Hash:                                                         05-25-     Blacked   05-22-2019   07-17-2019   PA0002188299
       DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72                           2019       Raw
       File Hash:                                                         05:59:31
       B1EAEAD5B5D4AA4102D4A0D46CF8206B6D4E3C6E2EAD3BAFD1BD26D336683604
32     Info Hash:                                                         04-19-     Blacked   03-18-2019   04-08-2019   PA0002164883
       CE74EDC69A9EE02D7EAEF30B9F3DC7A0FA93CA19                           2019       Raw
       File Hash:                                                         04:03:44
       AD6B67077E3A7384F427669028069434AC296F9CD332D65D172D09396AC3005B
